             Case 2:20-cv-01174-RAJ Document 20 Filed 08/04/20 Page 1 of 2



 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6   JESSICA BENTON, SHELBY BRYANT,                      No. 2:20-CV-01174- RAJ
     ANNE MARIE CAVANAUGH, ALYSSA
 7   GARRISON, AND CLARE THOMAS,
               Plaintiff,                                DECLARATION OF VICTORIA RAMON
 8        v.

 9   CITY OF SEATTLE,
                Defendant.
10

11         I, Victoria Ramon, declare and state as follows:

12         1. The information contained in this declaration is true and correct to the best of my

13            knowledge, and I am of majority age and competent to testify about the matters set

14            forth herein.

15         2. On July 3, 2020, I started a fund to obtain funds to purchase gear for live-streamers,

16            who take live video at protests and stream it to viewers at home.

17         3. The live-streamers were attending the daily protests in Seattle and streaming the

18            marches. On July 12, 2020, the fund was expanded to serve not just live-streamers

19            but also protesters.

20         4. That fund is available here: https://www.facebook.com/donate/296889398161980/

21         5. I had seen Seattle Police Department officers use tear gas and pepper spray on

22            people at Broadway and Pine. I watched Seattle Police Department officers use blast

23            balls at that intersection against protesters nightly for almost two weeks.
              Case 2:20-cv-01174-RAJ Document 20 Filed 08/04/20 Page 2 of 2



 1         6. I had some prior experience fundraising, so started this fund.

 2         7. To date, I have raised $13,285 and used $10,436.28 of that money.

 3         8. That money was utilized to purchase protective gear, including gas masks for the

 4             OC spray, tactical helmets for the high velocity projectiles, and medical supplies to

 5             respond to blast balls utilized against crowds, often landing unpredictably.

 6         9. This gear was purchased for protesters here on the streets of Seattle protesting racial

 7             injustice and in support of Black lives.

 8         10. It was purchased to protect against the harm that befalls protesters when they are

 9             subjected to the munitions of Seattle Police Department, specifically: blast balls, OC

10             spray, and projectile guns.

11         I declare under penalty of perjury under the laws of the United States and the State of

12   Washington that the foregoing is true and correct.

13                                                /s/ Victoria Ramon
                                                  Victoria Ramon
14

15

16

17

18

19

20

21

22

23
